Title: To Alexander Hamilton from Henry Laurens, 19 April 1785
From: Laurens, Henry
To: Hamilton, Alexander



Dear Sir
Charleston S. Carolina19. April 1785

I was yesterday honored by receipt of your very obliging Letter of the 6th. inclosing Mr. Frederic’s Narrative. A tissue of Lies. During the Seige of Charleston, when he pretends he carried arms & to have acted in the Trenches, he was at my Mepkin Plantation, whence some time after the Town fell, he joined the temporary Conquerors; he also seduced his Wife, she thro’ the persuasion of faithful Scaramouch returned, he was afterward captured by an American Cruizer, carried into George Town & claimed by one of my Attornies, he broke thro’ & escaped and had not been heard of till now We learn he is in the Jail of New York.
Scaramouch, Berry & others who know the whole history of my Negroes aver, he never was about the person of our dear departed friend; Our dear friend was too tenacious of propriety to have manumitted a Slave not his own; this is evinced by his conduct to the black Man who was actually with him and who continues with me.
Our dear friend and his father entertained but one opinion respecting Slavery, excepting that his generous Soul would have precipitated a Work, which to make it glorious his father thought he saw could only be accomplished by gradual Steps. Haste would make havoc. Could I but prevail upon my fellow Citizens to prohibit further importations, I should deem it progress equal to carrying all the outworks; my attempts hitherto have been fruitless, I have some ground for beleiving offensive; speaking generally a whole Country is opposed to me, pressing the Business which We had in view would not forward it, nor afford happiness even to the Negroes, witness Frederick’s Case. I am acting therefore agreeable to the dictates of my Conscience and the best lights of my understanding. Some of my Negroes to whom I have offered freedom have declined the Bounty, they will live with me, to some of them I already allow Wages, to all of them every proper indulgence, I will venture to say the whole are in more comfortable circumstances than any equal number of Peasantry in Europe, there is not a Beggar among them nor one unprovided with food, raiment & good Lodging, they also enjoy property; the Lash is forbidden; they all understand this declaration as a Substitute—“If you deserve whipping I shall conclude you don’t love me & will sell you, otherwise I will never sell one of you, nor will I ever buy another Negro, unless it shall be to gratify a good Man who may want a Wife.”
You may remember George in Philadelphia, I had given him absolute freedom before I went last to Europe, he embarked with me, but returned long before I came home, is now about my house and says he does not want to be more free than he is. Yet I beleive no man gets more work from his Negroes than I do, at the same time they are my Watchmen and my friends; never was an absolute Monarch more happy in his Subjects than at the present time I am, how long this will continue is uncertain, but I will endeavor to do right to day.
I think I see the rising gradations to unlimited freedom and view the prospect with pleasure. When We shall be wise enough to stop importation, such happy Families will become more general and time will work manumission or a state equal to it. Policy and Decency will dictate proper reservation; We shall then insure good Servants, good Soldiers, our Strength in time of Need; at present the Number of wretched Slaves, precarious Riches, is our greatest Weakness—but alas! these Southern States are not at this moment in a disposition to be persuaded tho’ one should rise from the dead—God forbid our conversion by too long a Delay, shall be the Effect of a direful Struggle.
But to return to Frederic, he was always a very good Lad before the War, contaminated no doubt by bad Examples in that dreadful Scene. He is according to the Law of the Land my property, I paid a valuable consideration for him to those, meaning the British, who debauched and carried him off. If he is to be freed from my claim, let him be a Slave to no other Man, Your Corporation I should think will interpose, If you my dear Sir can prevail upon him to return, I will receive and put him upon a footing with his fellow Servants, without resenting his past Errors, his future Welfare will depend upon his own Behaviour. Whatever Expences may attend I will repay as soon as I am informed, and shall ever thank you for this friendly interference on my Behalf.
Could Frederic read all this he would perceive his Master is not very anxious to remand him to good Quarters, there was a time when he would have been valued at £100. or £150 Sterling—the time is when I only wish to collect my Family. It would grieve me to hear he was enslaved by any one, who has a shorter claim of property in him than I have. I wish to give him a chance of being rescued from Slavery.
My health is somewhat mended since my arrival in Carolina, but a constitution broken down by Long & close confinement of an aged Man, cannot be recovered by increasing Age—for happiness, since receiving the Wound to which We have alluded, ever green, I have learned to be at least half happy by a quiet submission in every Event; comparatively I am very happy, my landed property remains & I am not in debt.
I beg my dear Sir you will do me the honor to present my respectful Compliments to Mrs. Hamilton and to be assured that with great Respect & Esteem I am, your obliged and obedt Servant
